UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K /A1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended:December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-53557 CLEAN COAL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 26-1079442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 295 Madison Avenue (12th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 710-3549 (Issuer’s telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to Section12(g) of the Exchange Act: Title of class Common Stock Table of Contents Indicate by check mark if the Registrant is a well known seasoned issuer, as defined in Rule405 of the Securities Act.YESoNOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. YESoNOx Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer ¨Non-accelerated filer¨Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESoNOx On March 22, 2011, there were 538,987,794 shares of common stock of the Registrant outstanding, and the market value of common stock held by non-affiliates was $15,839,989 (based upon the closing price of $0.031 per share of common stock as quoted on the Pink Sheets of the National Quotation Bureau). Documents Incorporated by Reference None. ii Table of Contents CLEAN COAL TECHNOLOGIES, INC. 2-K TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM2. PROPERTIES 13 ITEM3. LEGAL PROCEEDINGS 13 ITEM4. RESERVED 13 PART II ITEM5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM6. SELECTED FINANCIAL DATA 16 ITEM7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 ITEM9A. CONTROLS AND PROCEDURES 37 PART III ITEM10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 38 ITEM11. EXECUTIVE COMPENSATION 40 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 44 ITEM14. PRINCIPAL ACCOUNTING FEES AND SERVICES 46 PART IV ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 47 iii Table of Contents PART I ITEM 1.BUSINESS Forward-Looking and Cautionary Statements Except for statements of historical fact, certain information in this document contains “forward-looking statements” that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “would,” or similar words. The statements that contain these or similar words should be read carefully because these statements discuss our future expectations, contain projections of our future results of operations, or of our financial position, or state other “forward-looking” information. Clean Coal believes that it is important to communicate our future expectations to our investors. However, there may be events in the future that we are not able to accurately predict or control. Further, we urge you to be cautious of the forward-looking statements that are contained in this Annual Report because they involve risks, uncertainties and other factors affecting our technology, planned operations, market growth, products and licenses. These factors may cause our actual results and achievements, whether expressed or implied, to differ materially from the expectations we describe in our forward-looking statements. The occurrence of any of these events could have a material adverse effect on our business, results of operations and financial position. Overview Clean Coal Technologies, Inc. (“We,” “Company” or “Clean Coal”) owns a patented technology that we believe will provide cleaner energy at low costs through the use of the world’s most abundant fossil fuel, coal.Our technology is designed to utilize controlled heat to extract and capture pollutants and moisture from low-rank coal, transforming it into a cleaner-burning, more energy-efficient fuel prior to combustion.Our proprietary coal cleaning process is designed to ensure that the carbon in coal maintains its structural integrity during the heating process while the volatile matter (polluting material) within the coal turns into a gaseous state and is removed from the coal. Current or Pending Projects. Huamin Senior Fund Holding Group. On December 14, 2010, we announced the signing of a Memorandum of Understanding (MOU) with the Huamin Senior Fund Holding Group Co., Ltd., for our first technology license and royalty agreement to build an initial clean coal facility with a capacity of 1.5M tons in China. Under the terms of the MOU, CCTI commenced initial contractual discussions on December 14, 2010, which are still in process, and are expected to be completed during April, 2011. Under the proposed contract, Huamin will obtain funding for all infrastructure development, coal assets, administration, and technical resources. Huamin will contract directly with our engineering consultant, SAIC Energy, Environment & Infrastructure, LLC, “SEE&I”, (formerly Benham), a division of Science Applications International Corporation (“SAIC”),for the engineering design, procurement and construction of the new facility. Under our proposed agreement with Huamin, CCTI will receive one-time license fees of $1,000,000 per million tons of production, and an ongoing royalty fee of a minimum of $1.00 for each ton of clean coal produced. Initial revenues will be $500,000 at the time of feasibility study approval, with an additional $500,000 ninety (90) days thereafter, and the final installment of $500,000 which will be payable ninety (90) days following Huamin’s acceptance of the plant’s productionSubject to the success of the initial phase, Huamin will commit to an incremental production capacity of 5.0M tons per annum. As this is a license/royalty agreement as compared to a joint venture agreement, Huamin anticipates an accelerated approval process which should not exceed six months, particularly as the majority of the government requirements have previously been developed and accepted for our Inner Mongolia project. Sino-Mongolia International Railroad Systems. Despite having signed a contract in December 2008 with our Chinese joint venture partner, the Sino-Mongolia International Railroad Systems, Co. Ltd. of Inner Mongolia Autonomous Region, PRC (SMIRSC), our technology has not yet been installed in an operating commercial facility and we cannot currently estimate when a first phase operational plant will be completed. On October 26, 2010 we received the project’s final approval from the Chinese Government after the completion and acceptance of a myriad of environmental impact, health and safety, land use, and human resources studies required by the Chinese government. 1 Table of Contents Subsequent to the award of our permits, we have been unable to validate that our majority partner, Sino-Mongolia Railroad Systems, will be able to fully comply with its contractual obligations, and are seeking verificationof key elements of his business plan including verification of financial commitments, staffing, coal sourcing, material transport, and supply and off-take agreements. Additionally, our partner Sino-Mongolia Railroad Systems may have sold a portion of his interest in his portion of the joint venture, which would be a violation of the terms of joint venture contract, the implications of which, CCTI is attempting to determine. Suspended Projects. INK Global Consulting. On December 18, 2009, we signed an exclusive Technology Licensing Agreement (TLA) with INK Global Consulting for the deployment of our technology in India.The TLA provided for the funding and construction of clean coal facilities for an increasing production capacity of 100 million tons annually, over a ten year period. Whereas the initial license fee was payable as of the end of January 2010, the parties determined that the business model originally contemplated between CCTI and INK Global Consulting under the exclusive Technology Licensing Agreement was inappropriate, and consequently CCTI cancelled the agreement effective May 8, 2010. CCTI’s subsequent business development activities in India are now primarily focused through MMB, with whom we signed a consulting agreement to provide strategic services in August, 2010. . Tianjin Tianning Coal Traders, On February 11, 2010, we signed a Memorandum of Understanding (MOU) (Framework Agreement) under which Tianjin Tianning Coal Traders, Co., Ltd.; (TTCT) would finance and construct an initial 1.5 million ton clean coal facility in Inner Mongolia under a Technology Licensing Agreement (TLA). The MOU provided for us to receive the initial TLA fee of $1.0 million dollars in three tranches, i.e. 30% payable on the delivery of the government mandated Feasibility Study, a further 30% payable six months after the delivery of the Feasibility Study, and the final 40% within 3 months of the commencement of the initial clean coal production. Additionally, we were to receive a royalty of $2.00 per ton of all finished product produced, excluding that produced for testing and qualification. At this time we have suspended this opportunity pending Tianjin’s securing and developing the necessary coal assets to justify our continued participation and joint collaboration. Consultant Activities. MMB has been in direct contact with two world-class coal mining groups in Indonesia and has been in direct negotiation with the owner of a world-class reserve of bituminous coal in the Republic of Mongolia with a view to deploying CCTI’s technology. In India, MMB has been in preliminary discussions for the potential deployment of CCTI’s technology in two coal operating divisions of a large power company. In addition, MMB has been involved in conducting due diligence on a potential partner in Kentucky., and through its associates, continues to look for commercial opportunities in India, China, Indonesia and Mongolia. MBA, Inc., a Tennessee-based consulting grouphas contracted with SAIC Energy, Environment& Infrastructure, LLC(SEE&I) to assist in arrangingengineering, procurement, construction and maintenance services with a large Tennessee utility. Other initiatives currently underway in Texas include MBA’sdiscussions with several South West utility companies that have expressed interest in deploying CCTI’s technology, and looking to expand their relationship with our Company. History The Company was originally chartered in the state of Delaware on September 17, 1986 under the name Video Delivery Inc. In September 2007, we changed our domicile to Nevada and changed our name to Clean Coal Technologies, Inc.On November 19, 2007 we completed a share exchange agreement with Clean Coal Systems, Inc, a Florida corporation (“CCSI”) whereby we exchanged 294,784,480 (as adjusted after stock splits) common shares for all of the outstanding stock of CCSI. The combined companies now operate under the name Clean Coal Technologies, Inc.CCSI was incorporated in Florida on May 7, 2007.Prior to the merger with the Company, CCSI merged with Saudi American Minerals, Inc. (“SAMI”) on September 7, 2007.CCSI did not have any operations prior to the merger with SAMI.SAMI was originally incorporated as Golden Triangle Corporation (“Golden”) on October 20, 1997 in the State of Nevada. In June 1998, Golden merged with Consolidated Energy International, Inc., and in October 1999 changed its name to Saudi American Minerals, Inc. 2 Table of Contents Technology Our coal treating process extracts the volatile matter (solidified gases or pollutant material) from standard low-rank coal by heating coal as it transitions through several disparate heat chambers, causing the volatile matter to turn to gas and escape the coal, leaving behind a clean-burning fuel source.Historically, the primary technological challenge of extracting this volatile matter has been maintaining the structural and chemical integrity of the carbon, while achieving enough heat to turn the volatile matter into a gaseous state.Heating coal to temperatures well in excess of 400º Fahrenheit is necessary to quickly turn volatile matter gaseous. However, heating coal to these temperatures has generally caused the carbon in the coal to disintegrate into an unusable fine powder (coal dusting).Our patented flow process transitions the coal through several atmospherically independent heat chambers controlled at increasingly higher temperatures.These heat chambers are infused with inert gases, primarily carbon dioxide (CO2), preventing the carbon from combusting.We have identified the optimum combination of atmospheres, levels of inert gases, transport speed, and temperatures necessary to quickly extract and capture volatile matter, while maintaining the structural and chemical integrity of the coal.Using our technology, we are able to capture the volatile gases that escape the coal, and to utilize some of these gases to fuel the process, while others are captured in the form of usable byproducts, to potentially provide an ancillary revenue stream.Depending on the characteristics of the coal being cleaned, the flow processing time is expected to be in the range of 12 to 18 minutes. As part of the process to commercialize our technology, on December 31, 2007, we entered into an agreement with our engineering consultant, SAIC Energy, Environment & Infrastructure, LLC, “SEE&I”, (formerly Benham), a division of Science Applications International Corporation (“SAIC”).The contract was revised on August 21, 2008 and provides for the engineering design, procurement and construction of our initial plant in China, and those to be built in the U.S.A., and other countries.SEE&I’s design provides for the deployment of standard operational modules, each with annual capacity of 166,000 metric tons, providing the flexibility to be configured in accordance with customers’ individual production capacity requirements.SEE&I’sis confident that our coal cleaning process will typically beenergy self-sufficient, relying upon captured methane and other byproducts to fuel the coal cleaning process. Although we have not yet built a model that meets commercially acceptable specifications, , ourtechnology has been tested and proven under laboratory and pilot scale conditions in Pittsburg, PA, , and the results have been studied by SEE&I, SAICand certain joint venture candidates. These tests, coupled to our 2002 patent award, formed the basis of the conceptual design developed by SEE&I for our commercial model.We have also benchmarked our technology against the Carnegie Mellon simulation model with excellent results. Testing has shown no evidence of coal dusting, self-combustion, moisture re-absorption, or other technical concerns that might hinder commercialization. We believe that our technology has three distinct primary applications: the cleaning of coal for direct use as fuel for power stations and other industrial and commercial applications, the extraction of potentially valuable chemical by-products for commercial sale, and the use of processed coal as a feed stock for gasification and liquefaction (CTG & CTL) projects.While we believe each application offers vast potential for commercialization, our market entry strategy is focused on what we believe is our most immediate opportunity, the production of clean coal for the energy sector. Our process derivatives are broadly characterized by the following three elements which vary according to the source coal characteristics: The first stream is predominantly water that is extracted from the coal. Although expected to be 100% pure (water removed from coal is condensed from its vapor state), it may contain some contaminants. The second stream is the condensed light hydrocarbons. This could be the most valuable component of the liquid products from the CCTI process. It is anticipated that this product will resemble a crude oil (probably sweet crude if the sulfur content of the feed coal is low) resulting in a readily-marketable product. The third stream is the heavy tar-like liquid potential marketable to the asphalt and coal tar industry. Business Activities and Strategy The principal element of our early business strategy was to partner with local utilities, power producers or mine owners to build, own and operate the initial facility utilizing our technology.We have subsequently revised our business model whereby we will license our technology to third parties and exact a license fee, as well as a royalty fee, based on plant production. 3 Table of Contents We also intend to co-locate our facilities with both new and existing coal-burning power plants.The proposed footprint of the facilities is expected to be 15 to 20 acres for small capacity plants, including land for the storage of clean coal.We believe that the majority of the plant components are commercially available, and the only significant custom components are related to our proprietary thermal chambers and control software. This strategy greatly reduces the risks that would be associated with the incorporation of new technologies, or unproven components. However, our technology has not yet been installed in an operating commercial facility and we cannot currently estimate when an operational plant might be constructed. Competitive Strengths We believe our technology and designs represent the only process that can effectively separate and capture pollution-causing chemicals prior to carbon combustion in a commercially viable manner.Our process differs from competing processes through its ability to maintain the structural integrity of coal during the heating process.This is achieved through a unique design that inserts inert gas into the heating chambers, and maintains the inert atmosphere in each chamber.By inserting an inert gas into the chambers, the process allows for rapid heating of the coal and prevents coal combustion and significant coal dusting. Competing technologies have used differing methods of preventing coal combustion and dusting, albeit with limited success.Some of the particular strengths of our process include: Pollution reduction: By heating coal prior to combustion, we are able to extract volatile matter (pollutants in the form of solidified gases) from the coal in a controlled environment, transforming coal with high levels of impurities, contaminants and other polluting elements into a more efficient , cleanersource of high energy, lower polluting fuel. Testing has demonstrated that our process removes a substantial percentage of harmful pollutants, including mercury. Lower cost of operation: We believe that our process will be a relatively low-cost solution to the reduction of pollution at coal-fired power facilities.SEE&I (formerly Benham), our engineering consulting firm, believes that our coal cleaning process will typically not require any external energyand can be fully fueled by the methane and other byproducts that the process captures from raw coal.This effective use of byproducts contrasts markedly with emissions scrubbers that generally use a portion of the generated power and have high initial capital and maintenance costs. In addition, our process may have certain advantages in terms of the pollutants removed that can be utilized in a complementary manner with other processes including scrubbers. Increased flexibility in feedstock: Our process eliminates both the moisture and volatile matter in raw coal, increasing the heat capacity of standard sub-bituminous low-rank raw coal from approximately 8,000 BTUs to an average of 12,500 BTUs.We believe the process can increase heat capacity of lignite raw coal ranging from 4,000-7,000 BTUs to a range of 9,000-10,000 BTUs.As the worldwide supply of high-BTU bituminous coal dwindles, our technology may enable coal-fired plants to effectively utilize the abundance of low-rank coal. Favorable price arbitrage: Low-rank coal with a heat capacity of 7,000 – 9,000 BTUs currently sells for approximately $13 per ton, compared to high-BTU bituminous coal with a heat capacity of 10,000+ BTUs, which sells for $41 - $77 per ton, according to U.S. Energy Information Administration (EIA) figures published in January, 2011.Our process essentially transforms low-grade coal into bituminous coal at a direct cost of an estimated $3 - $4 per ton, capturing the value of higher-grade coal prices. Potential tax benefits: We believe clean coal production tax credits may potentially be available for coal processed in facilities utilizing our technology.While these credits expired on January 1, 2009, Congress may consider legislation extending the credits. Competition The majority of our competitors are focused on increasing the BTU (calorific value) characteristics of coal by removing the inherent moisture contained in coal. Our process not only removes the moisture, but also removes the harmful volatiles and pollutants which we capture as a chemical “soup” that may be further refined by us, or sold directly to chemical manufacturers, or refineries as a complementary revenue source. Additionally, we believe our process is typically self-sufficient in that its energy needs will be provided by the process itself, and requires no external energy provisions. 4 Table of Contents We consider our most direct competition in the reduction of coal emissions comes from companies offering two types of treatments: (i) pre-combustion cleaning designed to remove impurities; (ii) post-combustion filtering or “scrubbers” designed to filter released gases. Competitors in the pre-combustion area include Evergreen Energy, Inc. (“Evergreen”), CoalTek, Inc. (“CoalTek”), GTL Energy (“GTL”) and White Energy (“White Energy”), both the latter of which are Australian companies. Evergreen, based in Denver, Colorado, developed a technology primarily focused on reducing the moisture in raw coal to increase its heating capacity. The Evergreen process requires external energy sources and removes less moisture than that of CCTI. CoalTek, based in Tucker, Georgia, claims its patent-pending process uses electromagnetic energy to reduce contaminants and moisture in coal prior to combustion.While public information is limited, we believe the amount of energy necessary to run the electromagnetic process may offset any economic benefits of the upgraded coal. The Australian processes use a combination of heat and compaction to remove moisture from coal.White Energy claims that compaction generates close bonding between the dried coal particles to form a high density, higher energy content briquette.Energy requirements for heating coal an operating a pelletizer are typically large but no basis or explanation is provided for the favorable cost numbers published by White Energy.CoalTek, GTL and White Energy technologies are focused solely on the removal of moisture and do not address the removal of harmful chemicals associated with the burning of coal. Competitors in the post-combustion area include companies such as Babcock & Wilcox Company (Lynchburg, Virginia) and Foster-Wheeler (Clinton, New Jersey), as well as various smaller companies that produce various kinds of scrubbers.Scrubbers remove particulates and gases from exhaust streams after coal has combusted.These devices are generally expensive to manufacture and install initially, as well as expensive to operate due to power requirements that consume a significant percentage of power output.They may also require frequent and costly maintain due to the corrosive nature of some of the combustion products, and they can generate large amounts of waste. There are several companies that are developing technologies to capture CO2, but at this stage, these technologies do not address all pollutants, nor are they energy neutral. Indirectcompetition comes from alternative low-pollution energy sources, including: wind, bio-fuels and solar; all of which need additional technological advancements, cost reduction and universal acceptance to be able to produce power at the scale of coal-fueled plants, which today produce 43% of world’s electricity according to U.S. Department of Energy figures published in May 2008. Patents Our technology is the subject of U.S. patent #6,447,559, “Treatment of Coal” which was issued in 2002 and expires in 2019.We filed a PCT continuous patent application with this U.S. patent on February 1, 2006, and, in accordance with this, patents have been applied for in China and other targeted market countries.China, like many other countries, maintains a “first-to-file” rule that should provide us with IP protection in advance of the actual patent grant. On February 2, 2011 CCTI was awarded a continuation patent #7,879,117. On October 14, 2010, the Company filed PCT International Patent applications based on our revised design in India, China, Indonesia, Australia, South Africa, Colombia, Brazil, Chile, and the Republic of Mongolia.These were filed by our patent attorneys Nixon & Vanderhye P.C. at a cost of $33,000. On October 15, 2010, the Company filed the PCT national phase application for its revised design as contained in PCT/US2008/060364. Our patent details a process wherein coal is heated to different temperatures in various chambers with controlled low-oxygen atmospheres.There are seals between these chambers, serving to maintain the heat and gas content in each chamber.The invention notes the controlled volitization and removal of moisture and organic volatiles, while maintaining the structural integrity of the coal and reducing the level of disintegration into powder form.The invention also notes the significantly decreased time in treating coal as compared to alternative approaches, most of which focus on moisture removal as a means of increasing calorific or BTU value. In conjunction with SEE&I’s commercialization design of the original patent, we filed for an additional patent on March 31, 2008.We filed a PCT application with this as well, affording it the same protection as noted above.The March 31, 2008 application details the process of using byproducts to power the process, and details a simpler, vertical factory design with proprietary seals that help preserve the atmosphere of each chamber, compared to a horizontal design in the original filing.This application goes into great detail regarding the byproducts of the coal and their capture. 5 Table of Contents We expect to file for additional patents as we continue the commercialization of our technology and factory design. We intend to continue to seek worldwide protection for all our technology.The following table provides a summary of our technology to date. Description of Patent U.S. or Foreign Patent Appln/Serial No. Issue Date or Date Filed Brief Description/Purpose Process for treating coal to enhance its rank. Issued US 6,447,559 09/10/2002 The process reduces the time, capitalization, and production costs required to produce coal of enhanced rank, thus substantially increasing the cost effectiveness and production rate over prior processes. Continuation patent application directed to process for treating coal to enhance its rank. Pending US Application11/344,179 issued as Patent 7,879,117B2 02/01/2011 Continuation of parent USP 6,447,559 – seeking broader protection Pending in China 818174.8 11/02/2000 Counterpart to ‘559 US patent Granted in Canada 2,389,970 11/02/2000 Counterpart to ‘559 US patent Pending in EPO 992027.3 11/02/2000 Counterpart to ‘559 US patent Pending in Indonesia W-00200201274 11/02/2000 Counterpart to ‘559 US patent Pending in Hong Kong 3107833.3 10/30/2003 Counterpart to ‘559 US patent Coal Enhancement Process Pending PCT/US2008 International application designating all countries 4/15/08 Improved process for increasing rank of biomass which reduces the time, capitalization, and production costs required to produce coal of enhanced rank, thus substantially increasing the cost effectiveness and production rate over prior processes. Pending: Australia, Brazil, Chile, China, Colombia, India, Indonesia, South Africa, Republic of Mongolia. 10/14/2010 Additional PCT international Patent applications filed. Governmental Regulations Environmental Regulation Affecting our Potential Market We believe that existing and proposed legislation and regulations could impact fossil fuel-fired, and specifically coal-fired, power generating facilities nationally and internationally.According to the U.S. Environmental Protection Agency, or EPA, power generation emits substantial levels of sulfur dioxide, nitrogen oxides, mercury and carbon dioxide into the environment. Regulation of these emissions can affect the potential market for coal processed using our technology by imposing limits and caps on fossil fuel emissions. The most significant, existing national legislation and regulations affecting our potential market include the Clean Air Act, the Clean Air Interstate Rule and the Clean Air Mercury Rule, which are described further below. State and regional policies may also impact our market. The Regional Greenhouse Gas Initiative requires reduction in carbon dioxide emissions from electric generating units, beginning in January 2009 in 10 northeastern states. The state of California has adopted a stringent greenhouse gas policy that will affect coal-fired electricity generated in and imported into the state. And the Western Climate Initiative, a coalition of 7 western states, is working on a regional, economy-wide greenhouse gas reduction program. Additionally, states are implementing emission reduction policies more stringent than national policy, such as, requiring more stringent mercury reduction than the EPA's Clean Air Mercury Rule and Renewable Portfolio Standards requiring robust renewable electricity generation. 6 Table of Contents The following briefly describes the most significant existing national laws and regulations affecting the potential market for coal processed using our technology. The Clean Air Act and Acid Rain Program.The Clean Air Act of 1970, as amended, is currently the primary mechanism for regulating emissions of sulfur dioxide and nitrogen oxide from coal-fired power generating facilities. A key component of the act regulates sulfur dioxide and nitrogen oxide emissions. Specifically, title IV set a goal of reducing sulfur dioxide emissions by 10million tons below 1980 levels and imposed a two-phased tightening of restrictions on fossil fuel-fired power plants. PhaseI began in 1995 and focused primarily on coal-burning electric utility plants in the east and midwest. In 2000, PhaseII began and this phase tightened the annual emissions' limits on larger higher emitting plants and set restrictions on smaller, cleaner plants fired by coal, oil, and gas. The Acid Rain Program calls for a 2million ton reduction in nitrogen oxide emission and focuses on one set of sources that emit nitrogen oxide: coal-fired electric utility boilers. Beginning in January 2000, nitrogen oxide emissions are to be reduced 900,000 tons per year beyond the 1.2million per year reduction set by the EPA in 1995. Clean Air Interstate Rule.The Clean Air Interstate Rule was finalized by the EPA in March 2005. Once fully implemented, this rule will reduce sulfur dioxide emissions in 28 states and the District of Columbia by more than 70% and nitrogen oxide emissions by more than 60% from the 2003 levels. Through the use of a cap-and-trade approach, the rule promises to achieve substantial reduction of sulfur dioxide and nitrogen oxide emissions. Reductions of nitrogen oxide emissions begin in January 2009, followed by reductions of sulfur dioxide emissions in January 2010. The program will be fully implemented by January 2015. Clean Air Mercury Rule.The U.S. Environmental Protection Agency, or EPA, finalized the Clean Air Mercury Rule, or CAMR, on March15, 2005 to reduce mercury emissions from coal-fired power plants. Phase1 of CAMR was set to go into effect on January1, 2010. However, on February8, 2008, the U.S. Circuit Court of Appeals for the District of Columbia vacated the rule, requiring EPA to draft a new regulation. As a result of this ruling, it is likely that individual coal-fired boilers and power plants will be held to stringent levels of mercury emission reductions instead of averaging mercury emissions across multiple plants and across the country. Environmental Regulation Affecting the Construction and Operation of Plants Using our Technology In the United States, future production plants using our technology will require numerous permits, approvals and certificates from appropriate federal, state and local governmental agencies before construction of each facility can begin and will be required to comply with applicable environmental laws and regulations (including obtaining operating permits) once facilities begin production. The most significant types of permits that are typically required for commercial production facilities include an operating and construction permit under the Clean Air Act, a wastewater discharge permit under the Clean Water Act, and a treatment, storage and disposal permit under the Resource Conservation and Recovery Act. Some federal programs have delegated regulatory authority to the states and, as a result, facilities may be required to secure state permits. Finally, the construction of new facilities may require review under the National Environmental Policy Act, or a state equivalent, which requires analysis of environmental impacts and, potentially, the implementation of measures to avoid or minimize these environmental impacts. Any international plants will also be subject to various permitting and operational regulations specific to each country. International initiatives, such as the Kyoto Protocol/Copenhagen Accord, are expected to create increasing pressures on the electric power generation industry on a world-wide basis to reduce emissions of various pollutants, which management expects will create additional demand for our technology. Research and Development Over the years the Company has had an active R&D effort estimated at some ten million dollars, including$226,771 during the fiscal year ended December 31, 2008 on research development, and $4,120 during the fiscal year ended December 31, 2007. Research and development activities since their inception in 1998 have included the development of the original patented process and subsequent refinements as well as costs for coal tests that have been conducted on a wide range of international and domestic samples.Our current projection for proposed research and development expenditures, including SEE&I Engineering for the balance of fiscal 2011 is approximately $5,000,000, which is primarily allocated for software development and further refinements associated with our proposed commercialization of our initial product design, however we do not currently have funds available for such expenditures.If funding is available, we may also continue to evaluate complementary technologies that we believe will further strengthen the appeal of our overall product offerings. These complementary technologies may include carbon dioxide (CO2) capture and separation, clean water initiatives, and alternative uses for our technology within the bio-mass market segment. 7 Table of Contents Employees As of December 31, 2010, we had three full-time officers, and one full-time employee.President and CEO Robin Eves and Chief Operations Officer Douglas Hague have written employment agreements, and our other employee is at-will. Douglas Hague’s contract expired on December 31, 2010, and is currently under re-negotiation. The Board of Directors appointed Dr. Mitch Shapiro to serve as the Company’s Secretary for which he will receive no additional compensation, other than that paid as a Director. ITEM 1A. RISK FACTORS We have no operating revenues yet and we have made no provision for any contingency, unexpected expenses or increases in costs that may arise. We are a development stage company and have no revenues from operations, neither has the Company generated any funding through any form of private or public offering to use for operating expenses or research and development.Since inception, we have been able to cover our operating losses from debt and equity financing.These sources of funds may not be available to cover future operating losses. If we are not able to obtain adequate sources of funds to operate our business we may not be able to continue as a going concern. Our business strategy and plans could be adversely affected in the event we need additional financing and are unable to obtain such funding when needed.It is possible that our available funds may not be sufficient to meet our operating expenses, development plans, and capital expenditures for the next twelve months.Insufficient funds may prevent us from implementing our business strategy or may require us to delay, scale back or eliminate certain opportunities for the commercialization of our technology. If we cannot obtain necessary funding, then we may be forced to cease operations. We may experience delays in resolving unexpected technical issues arising in completing development of new technology that will increase development costs and postpone anticipated sales and revenues. As we develop, refine and implement our technology, we may have to solve technical, manufacturing and/or equipment-related issues.Some of these issues are ones that we cannot anticipate because the technology we are developing is new. If we must revise existing manufacturing processes or order specialized equipment to address a particular issue, we may not meet our projected timetable for bringing commercial operations on line.Such delays may interfere with our projected operating schedules, delay our receipt of licensing and royalty revenues from operations and decrease royalties from operations. Because we have limited experience, we may be unable to successfully manage planned growth as we complete the transition from a technology development company to a licensing company. We have limited experience in the commercial marketing arena, limited sales and marketing experience, and limited staff and support systems, especially compared to other competitors in the energy industry.In order to become profitable through the commercialization of our technology, it must be cost-effective and economical to implement on a commercial scale.Furthermore, if our technology does not achieve, or if it is unable to maintain, market acceptance or regulatory approval, we may not be profitable. Our success depends, in part, on our ability to license and market our technology effectively. We have limited marketing and sales capabilities.Although we may hire consultants to assist us in this transition period, wemay not correctly ascertain or assess any and all risks inherent in the industry.We may not be successful in entering into new licensing arrangements, engaging independent sales representatives or partners, or recruiting, training and retaining an internal marketing staff and sales force, if necessary.If we are unable to meet the challenges posed by our planned licensing and sales growth, our business may fail. 8 Table of Contents The market in which we are attempting to sell our technology is highly competitive. The market for our technology is highly competitive on a global basis, with a number of competitors having significantly greater resources and more established market penetration than us. Because of greater resources and more widely accepted brand names, many of our competitors may be able to adapt more quickly to changes in the markets we have targeted or devote greater resources to the development and sale of new technology products.Our ability to compete is dependent on our emerging technology which may take some time to develop market acceptance.To improve our competitive position, we may need to make significant ongoing investments in service and support, marketing, sales, research and development and intellectual property protection.We may not have sufficient resources to continue to make such investments or to secure a competitive position within the market we target. Our business depends on the protection of our patents and other intellectual property and may suffer if we are unable to adequately protect such intellectual property. Our success and ability to compete are substantially dependent upon our intellectual property.We rely on patent laws, trade secret protection and confidentiality or license agreements with our employees, consultants, strategic partners and others to protect our intellectual property rights.However, the steps we take to protect our intellectual property rights may be inadequate.There are events that are outside of our control that pose a threat to our intellectual property rights as well as to our products and services.For example, effective intellectual property protection may not be available in every country in which we license our technology.Also, the efforts we have taken to protect our proprietary rights may not be sufficient or effective.Any impairment of our intellectual property rights could harm our business and our ability to compete.Also, protecting our intellectual property rights is costly and time consuming.Any increase in the unauthorized use of our intellectual property could make it more expensive to do business and harm our operating results.In addition, other parties may independently develop similar or competing technologies designed around any patents that may be issued to us. We have been granted one U.S. patent and have several U.S. patent applications pending relating to certain aspects of our technology and we may seek additional patents on future innovations.Our ability to license our technology is substantially dependent on the validity and enforcement of these patents and patents pending.We cannot assure you that our patents will not be invalidated, circumvented or challenged, that patents will be issued for our patents pending, that the rights granted under the patents will provide us competitive advantages or that our current and future patent applications will be granted. Third parties may invalidate our patents Third parties may seek to challenge, invalidate, circumvent or render unenforceable any patents or proprietary rights owned by or licensed to us based on, among other things: · subsequently discovered prior art; · lack of entitlement to the priority of an earlier, related application; or · failure to comply with the written description, best mode, enablement or other applicable requirements. United States patent law requires that a patent must disclose the “best mode” of creating and using the invention covered by a patent.If the inventor of a patent knows of a better way, or “best mode,” to create the invention and fails to disclose it, that failure could result in the loss of patent rights.Our decision to protect certain elements of our proprietary technologies as trade secrets and to not disclose such technologies in patent applications, may serve as a basis for third parties to challenge and ultimately invalidate certain of our related patents based on a failure to disclose the best mode of creating and using the invention claimed in the applicable patent.If a third party is successful in challenging the validity of our patents, our inability to enforce our intellectual property rights could seriously harm our business. We may be liable for infringing the intellectual property rights of others. Our technology may be the subject of claims of intellectual property infringement in the future.Our technology may not be able to withstand any third-party claims or rights against their use.Any intellectual property claims, with or without merit, could be time-consuming, expensive to litigate or settle, could divert resources and attention and could require us to obtain a license to use the intellectual property of third parties.We may be unable to obtain licenses from these third parties on favorable terms, if at all.Even if a license is available, we may have to pay substantial royalties to obtain it.If we cannot defend such claims or obtain necessary licenses on reasonable terms, we may be precluded from offering most or all of technology and our business and results of operations will be adversely affected. 9 Table of Contents Our ability to execute our business plan would be harmed if we are unable to retain or attract key personnel. Our technology is being marketed by a small number of the members of our management.Our technology is being developed and refined by a small number of technical consultants. Our future success depends, to a significant extent, upon our ability to retain and attract the services of these and other key personnel.The loss of the services of one or more members of our management team or our technical consultants could hinder our ability to effectively manage our business and implement our growth strategies.Finding suitable replacements could be difficult, and competition for such personnel of similar experience is intense.We do not carry key person insurance for our officers. Overseas development of our business is subject to international risks, which could adversely affect our ability to license profitable overseas plants. We believe a significant portion of the growth opportunity for our business lies outside the United States. Doing business in foreign countries may expose us to many risks that are not present domestically. We lack significant experience in dealing with such risks, including political, military, privatization, technology piracy, currency exchange and repatriation risks, and higher credit risks associated with customers. In addition, it may be more difficult for us to enforce legal obligations in foreign countries, and we may be at a disadvantage in any legal proceeding within the local jurisdiction. Local laws may also limit our ability to hold a majority interest in the projects that we develop. The Company has yet to establish any representation offices outside the United States. We do not know if coal processed using our technology is commercially viable. We do not yet know whether coal processed using our technology can be produced and sold on a commercial basis in a cost effective manner after taking into account the cost of the feedstock, processing costs, license and royalty fees and the costs of transportation. Because we have not experienced any full scale commercial operations, we have not yet developed a guaranteed efficient cost structure. We are currently using the estimates for anticipated pricing and costs, as well as the qualities of the coal processed in the laboratory setting to make such estimates. We may experience technical problems that could make the processed coal more expensive than anticipated. Failure to address both known and unforeseen technical challenges may materially and adversely affect our business, results of operations and financial condition. We have experienced large net losses, have little liquidity and need to obtain funds for operations or we may not be able to continue. We have incurred net losses of $168,315,850 since inception. The net losses to date include large non-cash expenses recorded for share-based compensation for consultants and officer compensation.However, in addition to the non-cash expenses, we had other operating expenses, all funded through loans from existing shareholders.In order to meet our current operating budget and anticipated contractual obligations, we estimate that we will need an additional $9,948,965 for the balance of 2011, and $12,319,456 for 2012, based on our current contractual obligations. At December 31, 2010, we had total liabilities of $2,498,992 and cash of only $5,446. If we cannot obtain adequate financing from new funding sources, we will be unable to continue operations or meet our contractual obligations. Our use of equity as an alternative to cash compensation may cause excessive dilution for our current shareholders. Due to shortage of operating funds and low liquidity, we have issued shares and warrants as compensation for services, including board and officer compensation as well as compensation for outside consultants and other services. This form of compensation has enabled us to obtain services that would not otherwise have been available to us but it has resulted in dilution to our shareholders. Unless we are able to obtain adequate financing in the immediate future, we may be forced to continue to obtain services through the issuance of shares and warrants, resulting in additional dilution to shareholders and potentially adversely affecting any return on investment. The issuance of shares for services has consumed the majority of our previously un-issued shares, and will require the Company to increase its authorized shares in the near future. 10 Table of Contents We need immediate financing to meet our current obligations for facilities construction. On December 2, 2008, we entered into a Cooperative Joint Venture agreement with the Sino-Mongolian International Railroad Systems Co., Ltd. The joint venture agreement will provide for the deployment of our technology into Inner Mongolia to form the foundation for a coal-to-fuel project that will commence with an initial phase for the production of 1.5 million short tons, and eventually scale to 80 million short tons per year. On June 5, 2009, the joint venture company was issued a Certificate of Approval (Operating License) under a new name of Inner Mongolian Nuomenhan Clean Coal Company, Ltd, which better reflects the nature of the joint venture’s business. A required feasibility study was completed by the Shanghai Chemical Engineering Incorporation (SCEI) in April 2009. The award of the Chinese Government’s Certificate of Approval was issued on June 5, 2009. On October 26, 2010 we received the project’s final approval from the Chinese Government after the completion and acceptance of a myriad of environmental impact, health and safety, land use, and human resources studies required by the Chinese government. Subsequent to the award of our permits, we have been unable to validate that our majority partner, Sino-Mongolia Railroad Systems, will be able to fully comply with its contractual obligations, and are seeking verificationof key elements of his business plan including verification of financial commitments, staffing, coal sourcing, material transport, and supply and off-take agreements. Additionally, our partner Sino-Mongolia Railroad Systems may have sold a portion of his interest in his portion of the joint venture, which would be a violation of the terms of joint venture contract, the implications of which, CCTI is attempting to determine. Notwithstanding the resolution of the above, should the Company elect to go forward and meet our obligations under the current JV agreement, we would be required, assuming the extension of our licenseto obtain substantial amounts of financing ($1,670,000) for our initial registered capital contribution,with a balance of $6,630,000 payable within a further 24 months.We do not have such financing in place or available to us. Inability to construct the facility, or to finance the construction thereof on acceptable terms, will adversely affect our financial condition. Construction of future facilities will require substantial lead time and significant additional financing. Our only existing contract to date is with the Sino Mongolian Railroad Systems. Additional potential contracts to construct additional facilities are subject to the outcome of several negotiations, as previously discussed.To the extent that we have secured joint venture or partnership agreements and identified appropriate sites for future facilities or agreed with utilities or other businesses to construct such facilities, we are required to begin a lengthy permitting and construction process. We estimate that it could take at least six months or longer to obtain necessary permits and approvals and that, depending on local circumstances, the required time could be much longer. For plant construction, we could expect to incur construction expenses well in advance of any revenues and would be required to secure relatively long term financing for such construction, which financing may not be available to us. Consequently, the Company has adopted a primary strategy to offer our technology through licensing and royalty agreements, thereby negating the complexities of operating foreign joint venture operations, and the need to raise large amounts of capital. Any negative results from the continuing evaluation of our technology or processed coal produced at future facility sites could have a material adverse effect on the marketability of our technology and future prospects. We are continuing to evaluate the attributes of coal processed using our technology on a laboratory scale. We do not know if these evaluations will result in positive findings concerning the moisture content, heat value, emission-levels, burn qualities or other aspects of our processed coal. Furthermore, even if current evaluations indicate that our processed coal performs to design specifications, we do not know if later tests or larger scale processing will confirm these current results or that the processed coal will be readily accepted by the market. The process of introducing our technology into the market may be further delayed if these test results are negative or if potential licensees conduct their own tests of the processed coal to determine whether it meets their individual requirements and the results are not acceptable. We have conducted numerous tests of our technology using a variety of feed stocks in our laboratories. The ability to use feed stocks from other locations in the United States or overseas will depend on the results of future tests on different types of coal. If these tests limit the range of viable low-grade coal feed stocks for use in our process, site locations for future plants may be limited and the commercial appeal of the process may be less than anticipated. If this continuing process of evaluation and market introduction results in negative findings concerning our process, it could have a material adverse effect on the marketability of our technology and on our financial condition, results of operations and future prospects. 11 Table of Contents Due to the uncertain commercial acceptance of coal processed using our technology we may not be able to realize significant licensing revenues. While we believe that a commercial market is developing both domestically and internationally for cleaner coal products such as coal processed using our technology, we may face the following risks due to the developing market for cleaner coal technology: - limited pricing information; - changes in the price differential between low- and high-BTUcoal; - unknown costs and methods of transportation to bring processed coal to market; - alternative fuel supplies available at a lower price; - the cost and availability of emissions-reducing equipment or competing technologies; failure of governments to implement and enforce new environmental standards; - and - a decline in energy prices which could make processed coal less price competitive. If we are unable to develop markets for our processed coal, our ability to generate revenues and profits will be negatively impacted. If we are unable to successfully construct and commercialize production plants, our ability to generate profits from our technology will be impaired. Our future success depends on our ability to secure partners to locate, develop and construct future commercial production plants and operate them at a profit. A number of different variables, risks and uncertainties affect such commercialization including: - the complex, lengthy and costly regulatory permit and approval process; - local opposition to development of projects, which can increase cost and delay timelines; - increases in construction costs such as for contractors, workers and raw materials; - transportation costs and availability of transportation; - the inability to acquire adequate amounts of low rank feedstock coal at forecasted prices to meet projected goals; - availability of suitable consumers of chemical by-product produced by our process; - engineering, operational and technical difficulties; and - possible price fluctuations of low-Btu coal which could impact profitability. If we are unable to successfully address these risks, our results from operations, financial condition and cash flows may be adversely affected. Future changes in the law may adversely affect our ability to sell our products and services. A significant factor in expanding the potential U.S. market for coal processed using our technology is the numerous federal, state and local environmental regulations, which provide various air emission requirements for power generating facilities and industrial coal users. We believe that the use of clean-burning fuel technologies such as ours will help utility companies comply with the air emission regulations and limitations. However, we are unable to predict future regulatory changes and their impact on the demand for our technology. While more stringent laws and regulations, including mercury emission standards, limits on sulfur dioxide emissions and nitrogen oxide emissions, may increase demand for our technology, such regulations may result in reduced coal use and increased reliance on alternative fuel sources. Similarly, amendments to the numerous federal and state environmental regulations that relax emission limitations would have a material adverse effect on our prospects. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 12 Table of Contents ITEM 2. PROPERTIES We have leased executive office space at 295 Madison Avenue, New York, NY 10017 at a monthly rate of approximately $1,800 per month.Additionally, we lease space for our operations office at 12518 W. Atlantic Blvd, Coral Springs, Florida 33071.The Coral Springs lease term runs until December 31, 2011, at a monthly rate of approximately $3,384 per month for approximately 1,450 square feet.The New York lease expires on June 30, 2011 with an extension option. We believe these premises are adequate for our immediate needs. ITEM 3. LEGAL PROCEEDINGS Clean Coal Technologies, Inc., and its Chief Operations Officer, Douglas Hague in addition to affiliate Larry Hunt and consultant CJ Douglas, were named as co-defendants in a lawsuit filed by a shareholder in the 15th Judicial Circuit Court in and for West Palm Beach County, Florida, Case No. 50 2010CA 028706XXXX MB on or about November 24, 2010.Plaintiff has not made a specific demand for damages; however,plaintiff has made a general demand for damages in order to meet theCourt's jurisdictional limits, which is a standard disclosure.We vigorously defended this action that the Company and its attorneys regard as absolutely frivolous, baseless and without merit. On January 24, 2011 attorneys for the plaintiff agreed to the entry of an order dismissing their lawsuit, without prejudice, allowing them twenty days to file an Amended Complaint. Attorneys for the plaintiff filed an Amended Complaint on February 22, 2011 under the same case number.We will continue to vigorously defend the action and we do not believe thatthe action will be materially adverse to the company. Our attorneys have put theplaintiff’s counsel on notice of its intent to seek sanctions against both theplaintiff, and theplaintiff’s counsel pursuant to Florida StatuteSec.57.105. Further, thedefendants have moved dismiss theactionon the basis that the Plaintiff has procedurally, factually, and legally failed to state a cause of action up which relief can be granted. In the event that this case should be advanced,we believe that we have meritorious defenses to all claims; however, an adverse decision would materially and adversely impact us. ITEM 4. RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES Market Information Our common stock has traded on a fully reporting basis (OTCQB) on the Pink Sheets of the National Quotation Bureau under the symbol CCTC since October 12, 2007. The following table sets forth the high and low bid prices for the Company’s common stock for the periods indicated. The prices below reflect inter-dealer quotations, without retail mark-up, mark-down or commissions and may not represent actual transactions. QuarterEnded Low High Free Trading Shares Outstanding 31-Dec-10 $ $ 30-Sep-10 $ $ 30-Jun-10 $ $ 31-Mar-10 $ $ 31-Dec-09 $ $ 30-Sep-09 $ $ 30-Jun-09 $ $ 31-Mar-09 $ $ 13 Table of Contents Prior to the one year anniversary of the Company’s Form 10 registration filing on January 14, 2009, our common stock was thinly traded on the Pink Sheets. As of January 14, 2010, CCTI had 1,712,136 free trading shares, and 423,998,140 restricted shares, the latter of which became eligible for resale into the public market through a bona fide sale, which has resulted in increased sales volumes, and consequential price erosion. As of February 16, 2010, the float increased from 1,712,136 to 60,607,905. As of March 1, 2010, the float had increased to 95,132,922 shares. The closing price of our common stock as quoted on the Pink Sheets on March 22, 2011 was $0.031per share. As of March 22, 2011, there were approximately 1,887 holders of record of our common stock and 538,987,794 shares of common stock outstanding based on information provided by our transfer agent, Worldwide Stock Transfer, LLC. Dividends We have not paid any dividends on our common stock since our inception and do not anticipate paying any dividends in the foreseeable future.Any future determination to pay dividends will be at the discretion of our Board of Directors and will be dependent upon then-existing conditions, including our financial condition, results of operations, contractual restrictions, capital requirements, business prospects and other factors our Board of Directors deems relevant. Issuer Purchases of Equity Securities During the year ended December 31, 2010, we did not purchase any of our own equity securities. Recent Issues and Sales of Unregistered Securities There has been one sale of securities for the year ending December 31, 2010, and no sales of unregistered securities for the year ended December 31, 2009.The single sale of securities was to the Company’s Consultant to the Board of Directors, Ignacio Ponce De Leon, a related party, on November 9, 2010, for 2,000,000 shares at the current price of $0.04 per share for a total of $80,000. Shares issued for services in the years ended December 31, 2010 and 2009 are detailed below. Issued for Services and Debt On December, 15, 2010 we issued a total of 17,757,201 conversion shares to the beneficiaries of the debenture agreements detailed below. This disbursement represented 50% of the Company’s obligation to the beneficiaries and all interest accrued as of that date, the balance of which have a maturity date of June 30, 2012, however can be converted on June 30, 2011. The debenture conversion price was $0.07025 at an annual interest rate of 4%. DATE OF AMT. OF 50% OF INTEREST CONVERSION AMT OF DEBENTURE NAME DEB. DEB. DUE AMOUNT STK @ .07025 6/30/2010 Douglas Hague $ 6/30/2010 C J Douglas $ 6/30/2010 Edward Jennings $ 6/30/2010 Mitchell Shapiro $ 6/30/2010 Stewart Ashton $ 6/30/2010 Richard Young $ 6/30/2010 Jeff Miller $ 6/30/2010 Jay Lasner $ 6/30/2010 Joel Marcus $ TOTAL $ On December 15, 2010, Clean Coal issued 50,000 common shares to Giselle Santos, our Administrative Assistant, as a bonus for a value of $1,675. 14 Table of Contents On December 15, 2010, Clean Coal issued 150,000 common shares as a bonus to Nancy Randall for a value of $5,025. On December 15, 2010, Clean Coal Issued 250,000 common shares as a bonus to Rocky Lapomardo, a non-related party at a value of $8,375. On December 15, 2010, Clean Coal issued 5,151,516 common shares as a final installment to Douglas Hague per his employment agreement at a value of $7,588,231. Between September 12 and December 15, 2010, Clean Coal issued a total of 7,000,000 common shares to MMB, 4,000,000 under their existing consulting contract, and 3,000,000 as a bonus at a total value of $297,000. On December 15, 2010, Clean Coal issued 1,000,000 common shares for consulting services to Jeffery T. Buxton for a value of $33,500. On December 15, 2010, Clean Coal issued 500,000 common shares for consulting services to Anil P. Dang for a total value $16,750. On December 10, 2010, Clean Coal issued 4,000,000 common shares to Mitchell Pasin for consulting services rendered for a total value of $160,000. On November 12, 2010, Clean Coal issued 884,787 common shares to William Soffin for payment in full of principal of $20,000 and interest in the amount $1,014 for a total of $21,014. Additional interest expense of $9,419 was recorded representing the excess fair value of the shares over the debt and interest repaid. On October 31, 2010, Clean Coal issued 346,925 common shares to Robert Petersen in full payment of debentures in the amount of $8,500 and interest of $867 for a total of $9,367. Additional interest expense of $9,367 was recorded representing the excess fair value of the shares over the debt and interest repaid. On October 31, 2010, Clean Coal issued 1,000,000 common shares to Saurabh Bhargava for consulting services for a value of $50,000. On September 21, 2010, Clean Coal Issued 2,000,000 common shares to Ignacio Ponce de Leon as our agent for Latin America for a value of $108,000. On August 26, 2010, Clean Coal Issued 2,000,000 common shares to Ignacio Ponce de Leon for consulting services for a value $116,000. On August 26, 2010, Clean Coal issued 9,000,000 common shares to MMB Global Services under a consulting agreement for a value of $576,000. On August 26, 2010, Clean Coal issued 1,000,000 common shares each to Saurabh Bhargava, KK Shetty, and Zhihong Li for a total of 3,000,000 common shares for consulting services for a value of $192,000. On August 26, 2010, Clean Coal issued 840,231 common shares to Torki Aba Al Alla for payment in full of a $30,000 note plus interest of $1,929 for a total of $31,929. On August 16, 2010, Clean Coal issued 14,000,000 common shares Robin T. Eves in accordance with his employment agreement for a value of $868,000. On June 30, 2010, Clean Coal issued 300,000 common shares to Robert Petersen as full payment of a debenture in the amount of $15,000 and interest of $1,500 for a total of $16,500. Additional interest expense of $16,500 was recorded representing the excess fair value of the shares over the debt and interest repaid. 15 Table of Contents On May 21, 2010, Clean Coal issued 25,000 common shares to Daniel S. Baillargeon in settlement of a court case dated May 21, 2008 valued at $2,500. On March 24, 2010 Clean Coal issued 16,666 common shares to its then President, Doug Hague, valued at $1,667 in accordance with his employment agreement. On February 24, 2010, Clean Coal issued 20,000,000 common shares to Procyon in accordance with our consulting agreement valued at a total of $3,000,000. On February 23 2010, Clean Coal Issued 350,000 common shares to Randall Business Development of which 250,000 shares was under our consulting agreement, and 100,000 shares was for prepaid expenses for a total value of $44,100. On January 1, 2009, and December 31, 2009, Clean Coal issued 5,134,850 and 16,666 common shares, respectively to its President, Doug Hague, valued at $18,676,612 and $81,663 respectively in accordance with his employment agreement. On September 4, 2009, Clean Coal issued 250,000 common shares to Rocky Lapomardo, a non related party, for various services valued at $612,500. On March 25, 2009, Clean Coal issued 200,000 common shares to Alpha Trade.com, a non related party, for web-based advertizing and consulting services valued at $470,000. On March 20, 2009, Clean Coal issued 250,000 common shares to Deheng Law Firm, a non related party, for legal services valued at $625,000. On February 19, 2009, Clean Coal issued 8,814,483 common shares for the cashless exercise of common stock warrants to Cappello Capital for investor related services. The above shares were issued in reliance on the exemption from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended, and the regulations promulgated there under. The transactions were issuances for services performed, the transactions were all privately negotiated and none involved any kind of public solicitation. ITEM 6. SELECTED FINANCIAL DATA. We are “Smaller Reporting Company” as defined under §229.10(f)(1) of Regulation S-K and are not required to provide the information required by this Item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS AND FACTORS THAT MAY AFFECT FUTURE RESULTS This Annual Report on Form 10-K contains forward-looking statements (as referenced in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934)that involve risks and uncertainties, as well as assumptions that, if they do not materialize or prove correct, could cause our results to differ materially from those expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including, but not limited to, statements concerning: our plans, strategies and objectives for future operations; new productsor developments; future economic conditions, performance or outlook; the outcome of contingencies; expected cash flows or capital expenditures; our beliefs or expectations; activities, events or developments that we intend, expect, project, believe or anticipate will or may occur in the future; and assumptions underlying any of the foregoing. Forward-looking statements may be identified by their use of forward-looking terminology, such as “believes,” “expects,” “may,” “should,” “would,” “will,” “intends,” “plans,” “estimates,” “anticipates,” “projects” and similar words or expressions. You should not place undue reliance on these forward-looking statements, which reflect our management’s opinions only as of the date of the filing of this Annual Report on Form 10-K and are not guarantees of future performance or actual results. 16 Table of Contents Overview Clean Coal Technologies, Inc. (“We,” “Company” or “Clean Coal”) owns a patented technology that we believe will provide cleanerenergy at low costs through the use of the world’s most abundant fossil fuel, coal.Our technology is designed to utilize controlled heat to extract and capture pollutants and moisture from low-rank coal, transforming it into a clean-burning, more energy-efficient fuel, prior to combustion.Our proprietary coal cleaning process is designed to ensure that the carbon in coal maintains its structural integrity during the heating process while the volatile matter (polluting material) within the coal turns into a gaseous state and is removed from the coal.We have trade-marked the name “PRISTINE™” as a means of differentiating our processed product from the negative connotations generally associated with coal, and its traditional use. PRISTINE™ is applicable for a variety of applications, including coal-fired power stations, chemical byproduct extraction, and as a source fuel for coal to liquid technologies. To complement our core technology, we have entered into a long term technology option agreement with an leadingacademic institution in Brazil engaged in energy researchto evaluate a carbon dioxide (CO2) separation technology as an alternative approach to carbon capture and sequestration (“CCS”)Our original Technology Option Agreement which has expiredis expected to beextended. Subject to a satisfactory outcome of our evaluation, it is the intention of both companies to enter into a global licensing agreement for the CO2 technology to be marketed in conjunction with our core technology. Factors Affecting Results of Operations Our operating expenses include the following: · Consulting expenses, which consist primarily of amounts paid for technology development and design and engineering services; · General and administrative expenses, which consist primarily of salaries, commissions and related benefits paid to our employees, as well as office and travel expenses; · Research and development expenses, which consist primarily of equipment and materials used in the development and testing of our technology; and · Legal and professional expenses, which consist primarily of amounts paid for audit, disclosure and reporting services. Results of Operations The following information should be read in conjunction with the financial statements and notes appearing elsewhere in this Report.We are a development stage company and have had no revenues from inception to date.We anticipate that we may not receive any significant revenues from operations until we begin to receive some revenues from our partnership share in our Chinese joint venture which we estimate will be approximately twenty-four months. We are also in preliminary discussions with companies, business groups, consortiums in the USA and Asia to license our technology, which, if successful, could realize limited short term revenue opportunities from the signing of technology licensing agreements. For the Years Ended December 31, 2010 and 2009. Operating Expenses Our operating expenses for the year ended December 31, 2010 totaled $14,652,374, compared to $21,503,287 for the prior year. The primary component of the operating expenses in both periods was for shares issued for services.The significant decrease in compensation expense for the 2010 fiscal periods is due to the differences in share prices and number of shares and warrants issued in each year. 17 Table of Contents Effective August 9, 2010, we entered into an employment agreement with Robin T. Eves to become our CEO and President. Concurrently, our former CEO and President Douglas Hague accepted the nomination of Chief Operations Officer.Our CEO and President, Robin Eves has an employment agreement that provides for 14,000,000 restricted shares to be issued at contract signing, with a further 14,000,000 shares to be issued after a period of eighteen months, or following a significant contribution to the Company, as determined at the discretion of the Board of Directors. Our Chief Operating Officer, Douglas Hague, has an employment agreement that includes an irrevocable stock option equal to 5% of the total issued shares as of January 1, 2008, which are awarded over a three year period, based on continued employment and performance.Neither Mr. Eves, nor Mr. Hague is compensated for their contributions to the Board of Directors. We recorded stock-based compensation to Douglas Hague, our Chief Operating Officer - COO (former President and CEO),of $7,589,898 for yearended December 31, 2010, compared to $18,758,275for the same period in the prior year. In addition, during the twelvemonths ended December 31, 2010, we issued 20,000,000 shares to Procyon Group, LLC, an unrelated third party consultant, for consulting services valued at $3,000,000, issued 350,000 shares to Randall Business Development, our unrelated business consultant, valued at $44,100,issued 25,000 shares in settlement of a lawsuit valued at $2,500, issued 16,000,000 shares (including 3,000,000 bonus) per our agreement with MMB Global Advisors, an unrelated third party consulting services firm valued at $873,000, and issued 2,000,000 shares to Ignacio Ponce De Leon as an advisor to the Board of Directors valued at $116,000, and issued a further 2,000,000 shares to Ignacio Ponce De Leon as our representativefor Latin Americavalued at $108,000, and 1,000,000 common shares each to Saurabh Bhargava, KK Shetty, and Zhihong Lifor a total of 3,000,000 common shares for various operating consulting services for a value of $192,000. Effective August 12, 2010, we entered into an eighteen month strategic financial and consulting agreement with MMB Global Advisors, an energy-related consulting firm with expertise in various emerging markets.Under the terms of the agreement, MMB will be awarded 12,000,000 restricted shares at time of contract signing, with the balance of 16,000,000 being payable over the term of the contract (1 million shares per month), or following a significant contribution to the Company, as determined at the discretion of the Board of Directors. With resources in India, China, Hong Kong, and the USA, MMB is assisting us in analyzing various corporate restructuring alternatives, and analyzing potential financial transactions according to the terms and conditions of our agreement.In this regard, MMB has undertaken certain activities on our behalf, including the following: a) Leveraging experience and relationships in the financial community and energy industries for our benefit; b) suggesting and analyzing various corporate restructuring alternatives; c) analyzing cost/benefit analysis of various strategic partnerships; d) analyzing our strategic business model for optimum commercialization of our technology; e) counseling us as to strategy and tactics for effecting a potential business combination or business transaction; f) advising us as to the most advantageous structure and form of such a possible business combination or business transaction, including the form of any agreements related thereto; g) assisting us in obtaining appropriate information and in preparing due diligence presentations related to potential business combinations or business transactions; h) assisting us in securing a carbon credit certification, if applicable; i) introducing us to strategic partners, clients, government entities, certifying agencies, distributors, and licensees, as may be appropriate; j) assisting us in creating financial models and joint venture structures; and k) assisting us in negotiations related to a potential business combination or business transaction, as may be appropriate. EffectiveSeptember 1, 2010, we appointed Ignacio Ponce De Leon as our Exclusive Representative for Latin America, in addition to the his prior appointment as Senior Economic Advisor to our Board of Directors, which was effective August 25, 2010. Ignacio Ponce De Leon received a one-time compensation fee of 2,000,000 restricted shares for each of these appointments for a total of 4,000,000 shares, and will be further compensated through success fees for his work in Latin America Other than the expense recorded for stock compensation, for the year ended December 31, 2010, our general and administrative expenses were $773,732, and$356,179 for the same period in 2009 in general and administrative expenses. Net Loss For the year ended December 31, 2010 we incurred net losses of $14,970,387 compared to net losses of $14,008,300 for the prior year.For the year ended December 31, 2010, we had interest expense of $213,753, and for the same periods in the prior year, we had interest expense of $102,094. 18 Table of Contents We expect that losses from operations will increase during the next twelve months due to anticipated increased payroll expenses as we add necessary staff. We may also experience increases in legal and accounting expenses associated with maintaining a reporting company.We expect that we will continue to have net losses from operations for several years until revenues from operating facilities become sufficient to offset operating expenses, unless we are successful in the sale of license agreements for our technology. Liquidity and Capital Resources We have generated no revenues since inception, nor have we generated any funding through any form of private or public offering.We have obtained cash for operating expenses solely through advances and/or loans from affiliates and stockholders, and a single stock sale totaling $80,000. Net Cash Used in Operating Activities. Our primary sources of operating cash during the twelve months ended December 31, 2010 was in the form of loans from related and unrelated parties.Loans are in the form of notes which bear a 0% to a 10% interest rate and 12-month maturity and/or on demand. Our primary uses of funds in operations were payments made to our administrative employee, legal and professional fees, as well as travel and office expenses. Net cash used in operating activities was $458,328 for the year ended December 31, 2010 compared to net cash used of $61,238 for the same period in 2009.The increase in cash used in operating activities in 2010 was due primarily to the increased net loss discussed above. Non-cash items included shares issued for services valued at $13,297,790, depreciation expense of $204, loss on shares issued for debt of $35,287, shares issued for settlement of $2,500, loss on extinguishment of liabilities of $105,250, beneficial conversion feature on converted debt of $50,000 and interest expense converted to debt of $7,996 during the year ended December 31, 2010. During the year ended December 31, 2010, we experienced a decrease in accounts payable of $50,318, an increase in related party payables of $944,129 and an increase in accrued liabilities of $119,221.Net cash used in operating activities from inception through December 31, 2010 totaled $2,328,205. Net Cash Used In Investing Activities. We did not engage in investing activities for the year ended December 31, 2010 or 2009.From inception through December 31, 2010, net cash used in investing activities totaled $11,339 for the purchase of fixed assets. Net Cash Provided by Financing Activities. Net cash provided by financing activities during the year ended December 31, 2010 totaled $453,914, consisting of loans from third parties, advances from related parties, loans from related parties, payments made on related party debt and proceeds from the sale of common stock.Net cash provided by financing activities for the year ended December 31, 2009 totaled $69,500 consisting of advances from related parties, loans from related parties and loans from third parties. From inception through December 31, 2010, net cash provided by financing activities totaled $2,344,990 due to loans and advances from related and third parties as well as proceeds from the sale of common stock. Cash Position and Outstanding Indebtedness Our total indebtedness at December 31, 2010 was $2,498,992, including of current liabilities of $1,299,907. Current liabilities consists primarily of accounts payable, accounts payable to related parties, advances from related parties, debt owed to related parties, short-term debt and accrued liabilities.At December 31, 2010, we had current assets of $5,446 in cash.We had property, plant and equipment (net of accumulated depreciation) of $535 at December 31, 2010. As of December 31, 2010, we had a working capital deficit of $1,294,461. 19 Table of Contents Contractual Obligations and Commitments The following table summarizes our contractual cash obligations and other commercial commitments at December 31, 2010. Payments due by period Total Less than 1 year 1 to 3 years 3 to 5 years After 5 years Facility lease (1) $ $
